      Case 1:17-cv-00324-LJV-HBS Document 27 Filed 06/29/20 Page 1 of 3




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
___________________________________

 DONNA L. BELANGER,

               Plaintiff,

          v.                                                17-CV-324
                                                            DECISION & ORDER
 Commissioner of the Social Security
 Administration,

           Defendant.
___________________________________


      The plaintiff, Donna L. Belanger, is a prevailing party in this social security

benefits action. On May 7, 2020, her counsel moved for attorney’s fees under

42 U.S.C. § 406(b)(1)(A). Docket Item 23. The defendant does not oppose the

motion. 1 Docket Item 26.

      Section 406(b)(1)(A) provides:

      Whenever a court renders a judgment favorable to a claimant under this
      subchapter who was represented before the court by an attorney, the court
      may determine and allow as part of its judgment a reasonable fee for such
      representation, not in excess of 25 percent of the total of the past-due
      benefits to which the claimant is entitled by reason of such judgment, and
      the Commissioner of Social Security may, notwithstanding the provisions of
      section 405(i) of this title, but subject to subsection (d) of this section, certify
      the amount of such fee for payment to such attorney out of, and not in
      addition to, the amount of such past-due benefits. In case of any such

      1 The Social Security Administration issued Belanger a notice of award on April
16, 2020, Docket Item 23-4, but Belanger’s counsel did not move for attorney’s fees
until May 7, 2020. Under Local Rule 5.5(g)(1), the motion therefore was filed three days
late. See also Sinkler v. Berryhill, 932 F.3d 83, 87-88 (2d Cir. 2019) (14-day filing
deadline). This Court will excuse the delay. See id. at 89 (“[D]istrict courts are
empowered to enlarge that filing period where circumstances warrant.”). The Court
urges counsel to adhere to the Court’s deadlines, but no prejudice will result from a
short enlargement in this instance. And especially given the challenges posed by the
pandemic, excusing the short delay certainly is appropriate.
      Case 1:17-cv-00324-LJV-HBS Document 27 Filed 06/29/20 Page 2 of 3




       judgment, no other fee may be payable or certified for payment for such
       representation except as provided in this paragraph.

       Belanger was awarded $ 65,906.60 in past-due benefits. Docket Item 23-2 at 2-

3. Her counsel seeks $16,476.65 in fees, which is 25% of the past-due benefits and is

consistent with the contingent-fee agreement providing for attorney fees in the amount

of 25% of any recovery. See Docket Item 23-6.

       Having reviewed counsel’s fee request and supporting documentation, this Court

finds that the requested fee is reasonable based on counsel’s experience in social

security law, the character of the representation provided, and the favorable results

achieved. See Gisbrecht v. Barnhart, 535 U.S. 789, 808 (2002). Moreover, there is no

indication that this fee is a windfall. 2 Id. The $16,476.65 fee request is therefore

granted under 42 U.S.C. § 406(b)(1)(A).

       By stipulation approved and ordered on February 13, 2018, this Court previously

awarded Belanger’s counsel $6,175.10 in fees under the Equal Access to Justice Act

(“EAJA”), 28 U.S.C. § 2412(d). Docket Items 21, 22. Because the fees granted above

exceed the EAJA fees, Belanger’s counsel must refund the EAJA fees to her. See

Wells v. Bowen, 855 F.2d 37, 42 (2d Cir. 1988).




       2
       While the fee here constitutes an hourly rate of over $528.10—high by Western
New York standards—the precedent cited in counsel’s fee application and the incentive
necessary for counsel to take contingency-fee cases weigh in favor of approving the fee
here. See Gisbrecht, 535 U.S. at 808 (noting that “a record of the hours spent
representing the claimant” can be used by the court “as an aid to [its] assessment of the
reasonableness of the fee yielded by the fee agreement”).

                                             2
      Case 1:17-cv-00324-LJV-HBS Document 27 Filed 06/29/20 Page 3 of 3




                                          ORDER


          In light of the above, IT IS HEREBY

          ORDERED that the plaintiff’s motion for attorney’s fees under 42 U.S.C.

§ 406(b)(1)(A) in the amount of $16,476.65, Docket Item 23, is GRANTED; and it is

further

          ORDERED that Belanger’s counsel shall refund the $6,175.10 in EAJA fees to

Belanger within 14 days of the date of this decision and order.



          SO ORDERED.

Dated:          June 29, 2020
                Buffalo, New York



                                                 /s/ Hon. Lawrence H. Vilardo
                                                LAWRENCE J. VILARDO
                                                UNITED STATES DISTRICT JUDGE




                                                3
